Title: To Alexander Hamilton from James Taylor and Abishai Thomas, [28 June 1791]
From: Taylor, James,Abishai, Thomas
To: Hamilton, Alexander



[Philadelphia, June 28, 1791]
Sir

On the 18th. Instant Mr. Thomas had the Honor to address you on the Subject of the pensions paid to invalids by the state of N. Carolina, since which we have found that payments made by that State to Widows & orphans of deceased officers are in the same predicament. We therefore respectfully request that with your answer to Mr. Thomas’s letter you will favour us with your sentiments on the propriety of presenting all claims for payment under the latter head subsequent to the fourth March 1789, at the Treasury of the United States for reimbursment in money.
We are &c



A. T.
}
Agents


J. T.


28th June 1791
Hone A HamiltonSec. Treasury

